           Case 1:20-cv-08550-LLS Document 4 Filed 10/27/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RODOLFO PACHECO,

                              Plaintiff,

                       -against-
                                                                    20-CV-8550 (LLS)
 UNITED STATES OF AMERICA; GEORGE,
                                                                 ORDER OF DISMISSAL
 UNIVERSAL SECURITY; MARIA, C.B.S.;
 MARIA, PROGUARD PROTECTION, INC.;
 JIMMY, MY GUARD SECURITY,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, invokes the Court’s federal question jurisdiction, alleging that

defendants violated his rights. By order dated October 26, 2020, the Court granted Plaintiff’s

request to proceed without prepayment of fees, that is, in forma pauperis. The Court dismisses

the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989), abrogated on other grounds by Bell Atl. Corp. v. Twombly,
           Case 1:20-cv-08550-LLS Document 4 Filed 10/27/20 Page 2 of 4




550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (holding that

“finding of factual frivolousness is appropriate when the facts alleged rise to the level of the

irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437

(2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions are clearly

baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”) (internal

quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff brings his claims using the Court’s general complaint form. He checks the box

invoking the Court’s federal question jurisdiction, and in response to the follow-up question

asking which of his federal constitutional or federal statutory rights have been violated, Plaintiff

writes, “All of my Constitution [right are] being violated. Mass surveillance!

https://jacobsm.com/baird/surveill.htm. On this we[b]site click on those four-bubbles,

surveillance.” (ECF No. 2, at 2.)

        Plaintiff states that the events giving rise to his claims occurred “[e]verywhere, any

where, no privacy,” and that they have “been going on for six years.” (Id. at 5.)

        In the facts section of the complaint form, Plaintiff alleges:

        Victim of U.S. sponsored mind control technologies operated by operatives,
        Agencies, and or in direct partnership with United State Military, Law
        Enforcement, and or Intelligence Agencies or International collaborative are
        ensured their constitutional Rights. N.S.A. etc.

        That hearing voices and such related symptoms are not to be used for mental
        health warrants and or hospitalizations alone without a thor[o]ugh analysis of
        th[ei]r clai[m]s of suffering symptoms of U.S. sponsored mind control.

        In the 1990’s then President William Jefferson Clinton made public statements
        and apologies for Military/Intelligence programs using American citizens as non-
        consensual experimentees. Such public disclosures, at some point in time, should
        be addressed by the current administration of victims of U.S. sponsored mind
        control.


                                                   2
            Case 1:20-cv-08550-LLS Document 4 Filed 10/27/20 Page 3 of 4




(Id. at 5-6.)

        In the section of the form where he is asked to describe his injuries, Plaintiff writes, “All

organs [are] being damage[d]. Skin damage, brain damage (Red blood cells). Vital organs etc. No

privacy, imp[erso]nating myself and family, violating Rico law. Physical harm, stalked.” (Id. at

6.)

        Finally, where Plaintiff is asked to describe the relief he is seeking, he writes, “To[]rt

Law violation. I want all of my constitution back. I want to sue, for torture, water grating me

with technology, with technology on heinous crimes or falsely testif[y]ing, while I am sleeping. I

lost everything!” (Id.)

                                           DISCUSSION

        Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

        District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                          CONCLUSION

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.




                                                   3
            Case 1:20-cv-08550-LLS Document 4 Filed 10/27/20 Page 4 of 4




         The Court dismisses Plaintiff’s complaint as frivolous under 28 U.S.C.

§ 1915(e)(2)(B)(i).

SO ORDERED.

Dated:     October 27, 2020
           New York, New York

                                                            LOUIS L. STANTON
                                                                 U.S.D.J.




                                                 4
